Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by JPH 926.
For claim 1, JPH 5-131926 (JPH 926) discloses a vehicle cabin structure, comprising: a vehicle cabin; and 5a handrail (pipes, FIG.1) having an inverted U-shape and including 
an upper portion (61d,62d) extending in a width direction of a vehicle along a ceiling surface of the vehicle cabin, and 
right and left vertical portions (61c,62c) connected to respective ends of the upper portion and extending downward along right and left side surfaces of the vehicle cabin from the respective ends of the upper portion, 
wherein 10the right and left vertical portions of the handrail are fixed, to the right and left side surfaces, respectively, of the vehicle cabin.  
For claim 2, the handrail is disposed in a front portion and a rear portion (FIG.7) of the vehicle cabin, 15and 
the upper portion of the handrail disposed in the front portion and the upper portion of the handrail disposed in the rear portion are connected together (FIG.7) with a connecting member (63a) in a front-rear direction of the vehicle.  
For claims 257-8, the handrail includes right and left side portions (63a) extending in a front-rear direction of the vehicle from lower ends of the right and left vertical portions, respectively, and 
the right and left side portions are fixed to the right and left side surfaces of the v11ehicle cabin, respectively.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JPH ‘926 in view of Johnson (1311075). 
For claim 203, JPH 926 lacks a strap attached to the connecting member, a feature taught by Johnson as seen in FIGS.1-2. 
It would have been obvious to one of ordinary skill in the art to have provided a strap as taught by Johnson for use with the connecting member of JPH 926 in order to allow shorter people a grip and safe travel. 
For claim 9, the handrail includes right and left side portions (63a) extending in a front-rear direction of the vehicle from lower ends of the right and left vertical portions, respectively, and the right and left side portions are fixed to the right and left side surfaces of the v11ehicle cabin, respectively.  
Allowable Subject Matter
Claim 4-6 and 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612